DETAILED ACTION

  Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 6/21/2019 and 9/23/2019 have been considered by the examiner.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: wherein the input optical structure comprises a second anamorph. In the specification it only describes one anamorph being either at the input or at the output. However here is no embodiment where the anamorph is at both the input and the output (Claims 6-8).

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, wherein the input optical structure comprises a second anamorph (Claims 6-8) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: means for steering; a means for adjusting in claim 19 and 20.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 8, 10, 12, 15-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Auxier US 2015/0378242 A1.
Auxier teaches, as claimed in claim 1, an optical system for providing ilumination of a field-of-regard for optical detection (Fig. 1-3), the optical system comprising: an electro-optical beamsteerer (10); and an optical structure (16) configured to adjust at least one of the field-of-regard (¶ 0011).
Auxier teaches, as claimed in claim 2, wherein the optical structure (16) comprises at least one planar optical structure1.
Auxier teaches, as claimed in claim 3, wherein the planar optical structure (16) comprises at least one of a polarization grating (¶ 0011).
Auxier teaches, as claimed in claim 8, wherein the beam distribution of the beam provided to the electro-optical beamsteerer comprises an elliptical beam distribution (see Fig. 3).
Auxier teaches, as claimed in claim 10, wherein the electro-optical beamsteerer comprises a liquid crystal waveguide (LCW) structure (14).
Auxier teaches, as claimed in claim 12, wherein the optical structure is configured to enhance the field-of-regard addressable by the electro-optical beamsteerer (¶ 0011).
Auxier teaches, as claimed in claim 15, a method for generating ilumination of a field-of-regard for optical detection, the method comprising: receiving an input beam from an optical source (¶0016); electro-optically steering the input beam using an electro-optical beamsteerer (10); and adjusting at least one of the field-of-regard provided by the electro-optical beamsteerer using an optical structure (16).
Auxier teaches, as claimed in claim 16, comprising adjusting a beam distribution of the output beam provided by the electro-optical beamsteerer (10 and Fig.1).
Auxier teaches, as claimed in claim 17, comprising adjusting a beam distribution of the input beam provided to the electro-optical beamsteerer (¶ 0015).
Auxier teaches, as claimed in claim 19, an optical system for providing illumination of a field-of-regard for optical detection, the optical system comprising: a means for steering (10) an input beam provided by an optical source; a means for adjusting (16) at least one of the field-of-regard or a shape of an output beam provided by the means for steering the beam.
Auxier teaches, as claimed in claim 20, wherein the means for adjusting at least of the field-of-regard or the shape of the beam comprises a means for adjusting a beam distribution of the output beam provided by the electro-optical bearmsteerer.

Claim(s) 1 and 4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ueno (JP Patent Publication Number 2016/051108 A1).
Ueno teaches, as claimed in claim 1, an optical system for providing illumination of a field-of-regard for optical detection (Fig. 8 and 9), the optical system comprising: an electro-optical beamsteerer (503); and an optical structure (504-508) configured to adjust the shape of a beam provided by the electro-optic beamsteerer. 
Ueno teaches, as claimed in claim 4, wherein the optical structure comprises at least two lens structures (504 and 505), including converging lens (505) and a diverging lens (504) amongst the at least two lens structures.

9.	Claim(s) 1, 5-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Perreault (US Patent Publication Number 2017/0270637 A1).
Perreault teaches, as claimed in claim 1, an optical system for providing illumination of a field-of-regard for optical detection (Fig. 6), the optical system comprising: an electro-optical beamsteerer (104 and ¶ 0020 and 0021); and an optical structure (602) configured to adjust the shape of a beam provided by the electro-optic beamsteerer. 
Perreault teaches, as claimed in claim 5, wherein the optical structure comprises a prism (602) optically coupled to an output of the electro-optical beamsteerer.
 Perreault teaches, as claimed in claim 6, wherein the optical structure comprises a first anamorph2 (602) to adjust a beam distribution of the beam provided by the electro-optical beamsteerer.
Perreault teaches, as claimed in claim 7, comprising an input optical structure (408) to adjust a beam distribution of an input beam provided to the electro-optical beamsteerer. 
Perreault teaches, as claimed in claim 8, wherein the input optical structure comprises a second anamorph (408). 

 	Claim(s) 1, 11, 13, 14, 15, 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Albelo (US Patent Publication Number 2018/0217262 A1).
Albelo teaches, as claimed in claim 1, an optical system for providing illumination of a field-of-regard for optical detection (Fig. 9), the optical system comprising: an electro-optical beamsteerer (904); and an optical structure (904-909) configured to adjust the shape of a beam provided by the electro-optic beamsteerer.
Albelo teaches, as claimed in claim 11, comprising an optical source (901) optically coupled to the electro-optical beam steerer (904), the optical source and the electro-optical beam steerer communicatively coupled to a control circuit (905) to provide steering of light from the optical source to a region encompassing a target.
Albelo teaches, as claimed in claim 13, wherein the optical structure (aperture 906) is configured to decrease a size of a spot formed by the beam at a specified range as compared to a size of the spot in the absence of the optical structure3.
Albelo teaches, as claimed in claim 14, wherein the optical structure (aperture 906) is configured to decrease a size of a spot formed by the beam at a specified range; and wherein a distribution of spot sizes varies across the field-of-regard (see range of input aperture in ¶0091), providing a smaller spot size at a center of the field-of-regard as compared to a periphery of the field of regard4.
Albelo teaches, as claimed in claim 15, a method for generating illumination of a field-of-regard for optical detection (Fig. 9), the method comprising: receiving an input beam from an optical source (901); electro-optically steering the input beam using an electro-optical beamsteerer (904); and adjusting the shape of an output beam provided by the electro-optical beamsteerer using an optical structure.
Albelo teaches, as claimed in claim 18, comprising establishing a distribution of spot sizes that vary across the field-of-regard, providing a smaller spot size at a center of the field-of-regard as compared to a periphery of the field of regard, using the optical structure (¶0091).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOURNEY F SUMLAR whose telephone number is (571)270-0656. The examiner can normally be reached M-F 8-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JOURNEY F. SUMLAR
Examiner
Art Unit 2872
16 March 2022



/CHRISTOPHER STANFORD/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        



    
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Fig.1-3 shows the the steering polarization grating (16) being in the planar with the rest of the device.
        2 ¶ 0032 of instant application refers to a prism being the anamorph
        3 ¶0091 “rational guidance system previously described would also have a field of regard that corresponds to an input aperture from 2 mm up to 1 meter in diameter, based upon the dimensions of said substrate plate.” The aperture narrows the light to a predetermined range. Without it the light is collected at an angle up to 180 degrees 903.
        4 rational guidance system previously described would also have a field of regard that corresponds to an input aperture from 2 mm up to 1 meter in diameter, based upon the dimensions of said substrate plate.” The aperture narrows the light to a predetermined range. Without it the light is collected at an angle up to 180 degrees 903